******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        ROBERT LAWRENCE ET AL. v. O AND G
             INDUSTRIES, INC., ET AL.
                   (SC 19330)
         CAROLYN BEAMER ET AL. v. O AND G
              INDUSTRIES, INC., ET AL.
                    (SC 19331)
Rogers, C. J., and Palmer, Zarella, Espinosa, Robinson and Vertefeuille, Js.
      Argued September 16—officially released November 24, 2015

  Joseph M. Barnes, with whom, on the brief, was
Robert I. Reardon, Jr., for the appellants (plaintiff Dean
Novak et al. in the first case, named plaintiff et al. in
the second case).
 Proloy K. Das, with whom were John W. Bradley,
Michael S. Lynch, Peter J. Ponziani, William J. Scully,
and, on the brief, Robbie T. Gerrick, Christopher J.
Sochacki, David E. Rosengren, Frank Sherer, Anthony
J. Natale, Robert L. Joyce, Thomas M. McKeon and
Joseph B. Burns, for the appellees (named defendant
et al. in both cases).
                          Opinion

   ROBINSON, J. The sole issue in this appeal is whether
construction companies owe a duty of care to workers
employed on a job site who suffer purely economic
harm, namely lost wages, as a result of an accident
caused by the construction companies’ negligence. The
plaintiffs in these two civil actions1 were gainfully
employed in numerous trades at the Kleen Energy
power plant (power plant) construction project in the
city of Middletown. The plaintiffs brought their claims
against the defendants, which include the general con-
tractor of the construction project, the named defen-
dant, O & G Industries, Inc.,2 alleging that their
negligence caused a gas explosion that resulted in the
termination of the plaintiffs’ gainful employment, caus-
ing them to suffer economic loss in the form of past
and future lost wages. The plaintiffs now appeal3 from
the judgments of the trial court rendered following its
grant of the defendants’ motions to strike the applicable
counts of their complaints. On appeal, the plaintiffs
claim that the trial court improperly concluded that the
defendants did not owe them a duty of care on the
ground that ‘‘public policy is not served by expanding
the defendants’ liability to purely economic claims such
as those asserted by the plaintiffs.’’ We disagree with
the plaintiffs and, accordingly, affirm the judgments of
the trial court.
   The record reveals the following relevant facts and
procedural history. The plaintiffs were gainfully
employed in various trades at the power plant construc-
tion site in Middletown. Each defendant was a con-
tractor or subcontractor actively involved in the con-
struction and start-up of the power plant. On February
7, 2010, a gas explosion occurred. The plaintiffs then
brought these actions against the defendants, alleging
that their negligence caused the explosion, which
resulted in the termination of the plaintiffs’ gainful
employment at the power plant site and economic
losses in the form of past and future lost wages. Follow-
ing the transfer of the cases from the judicial district
of Middlesex to the Complex Litigation Docket in the
judicial district of Hartford, the defendants moved to
strike the economic loss counts of the operative com-
plaints.4
   The trial court, Bright, J.,5 granted the defendants’
motions to strike, concluding that the plaintiffs had
‘‘failed to sufficiently allege that the defendants owed
them a duty of care’’ necessary to sustain their negli-
gence claims.6 Noting that it was undisputed that ‘‘fore-
seeability is not at issue’’ with respect to the duty
analysis, the trial court turned to ‘‘whether recovery
should be permitted as a matter of public policy’’ under
the well established four factor test articulated in, for
example, Jarmie v. Troncale, 306 Conn. 578, 603, 50
A.3d 802 (2012). Relying on, inter alia, this court’s deci-
sions in RK Constructors, Inc. v. Fusco Corp., 231 Conn.
381, 650 A.2d 153 (1994), and Connecticut Mutual Life
Ins. Co. v. New York & New Haven Railroad Co., 25
Conn. 265 (1856), and the Superior Court’s decision in
DeVillegas v. Quality Roofing, Inc., Superior Court,
judicial district of Fairfield, Docket No. CV-92-0294190-
S (November 30, 1993) (10 Conn. L. Rptr. 487), the trial
court concluded: ‘‘For more than 150 years the law in
Connecticut, and elsewhere, has limited tort liability to
cases involving physical harm to person or property.
Departing from this requirement would undermine rea-
sonable expectations built on this long held understand-
ing of the law, and would create an endless ripple of
liabilities arising from the defendants’ conduct. Public
policy is not served by so expanding the defendants’
liability to purely economic claims such as those
asserted by the plaintiff[s].’’ Subsequently, the trial
court, Sheridan, J., granted the plaintiffs’ motions for
judgment in accordance with Judge Bright’s memo-
randa of decision granting the defendants’ motions to
strike. This consolidated appeal followed. See footnote
3 of this opinion.
   On appeal, the plaintiffs claim that the trial court
improperly concluded that the defendants did not owe
them a duty of care. In particular, the plaintiffs argue
that the trial court improperly determined that ‘‘public
policy is not served by expanding the defendants’ liabil-
ity to purely economic claims such as those asserted
by the plaintiffs.’’ The plaintiffs rely on, inter alia, Ins.
Co. of North America v. Manchester, 17 F. Supp. 2d 81
(D. Conn. 1998), and A.M. Rizzo Contractors, Inc. v.
J. William Foley, Inc., Superior Court, judicial district
of Stamford-Norwalk, Complex Litigation Docket,
Docket No. X05-CV-05-106004577-S (January 13, 2011)
(51 Conn. L. Rptr. 542), and contend that their losses
were reasonably foreseeable and not remote, thus per-
mitting them to move forward with negligence claims
seeking purely economic damages despite the absence
of privity of contract, physical injury, or property dam-
age. The plaintiffs further argue that this court’s deci-
sion in RK Constructors, Inc. v. Fusco Corp., supra,
231 Conn. 381, is distinguishable, and contend that the
Superior Court’s decision in DeVillegas, which was fol-
lowed by the trial court in the present case, is inconsis-
tent with the greater weight of Superior Court authority
rejecting the use of the economic loss doctrine to bar
tort claims seeking purely economic damages. Instead,
the plaintiffs urge us to follow the Superior Court’s
decision in Reiner & Reiner, P.C. v. Connecticut Natu-
ral Gas Corp., Superior Court, judicial district of Hart-
ford-New Britain, Docket No. CV-95-0551260-S
(December 12, 1995), which denied a motion to strike
tort claims brought by a law firm seeking purely eco-
nomic damages caused by a gas leak near its office,
despite the lack of physical injury, property damage,
or privity of contract between the parties.
   In response, the defendants rely on, inter alia, RK
Constructors, Inc. v. Fusco Corp., supra, 231 Conn. 381,
and contend that the plaintiffs’ arguments improperly
fail to consider that, in addition to foreseeability, ‘‘a
court should consider public policy before imposing a
legal duty.’’7 Applying the four factor public policy test
first articulated in Jaworski v. Kiernan, 241 Conn. 399,
404, 696 A.2d 332 (1997), and utilized by the trial court
in the present case, the defendants then argue that they
owed no duty to the plaintiffs, given the lack of privity
of contract, physical injury, or property damage,
because: (1) given existing Connecticut case law, such
as DeVillegas, ‘‘there is no expectation that the defen-
dants would be liable to any and all workers at the
[power plant] who may have lost wages as a result of
the temporary closing of the plant’’; (2) the safety factor
was not at issue because ‘‘gas blows are presumably a
necessary function to properly operate this type of
power plant and not an optional activity that the rule
of law could either encourage or discourage’’; (3) ‘‘rec-
ognizing a negligence cause of action in this case would
lead to potentially limitless liability,’’ and ‘‘require the
[trial] court to draw arbitrary limitations between indi-
viduals or businesses who in fact suffered economically
because construction temporarily stopped at the
[power] plant’’; and (4) the majority of state and federal
courts addressing this issue ‘‘have held that absent phys-
ical injury to person or property, a plaintiff may not
recover in tort for purely economic loss.’’ We agree
with the defendants, and conclude that public policy
bars the imposition upon them of a duty of care to the
plaintiffs in this case.8
   ‘‘We begin by setting out the well established standard
of review in an appeal from the granting of a motion
to strike. Because a motion to strike challenges the legal
sufficiency of a pleading and, consequently, requires no
factual findings by the trial court, our review of the
court’s ruling . . . is plenary. . . . We take the facts
to be those alleged in the complaint that has been
stricken and we construe the complaint in the manner
most favorable to sustaining its legal sufficiency. . . .
Thus, [i]f facts provable in the complaint would support
a cause of action, the motion to strike must be denied.
. . . Moreover, we note that [w]hat is necessarily
implied [in an allegation] need not be expressly alleged.
. . . It is fundamental that in determining the suffi-
ciency of a complaint challenged by a defendant’s
motion to strike, all well-pleaded facts and those facts
necessarily implied from the allegations are taken as
admitted. . . . Indeed, pleadings must be construed
broadly and realistically, rather than narrowly and tech-
nically.’’ (Internal quotation marks omitted.) Coppola
Construction Co. v. Hoffman Enterprises Ltd. Partner-
ship, 309 Conn. 342, 350, 71 A.3d 480 (2013).
  ‘‘Our analysis of the [plaintiffs’] claim is governed by
the following principles. A cause of action in negligence
is comprised of four elements: duty; breach of that duty;
causation; and actual injury. . . . Whether a duty
exists is a question of law for the court, and only if the
court finds that such a duty exists does the trier of fact
consider whether that duty was breached. . . .
   ‘‘Duty is a legal conclusion about relationships
between individuals, made after the fact, and imperative
to a negligence cause of action. The nature of the duty,
and the specific persons to whom it is owed, are deter-
mined by the circumstances surrounding the conduct
of the individual. . . . Although it has been said that
no universal test for [duty] ever has been formulated
. . . our threshold inquiry has always been whether the
specific harm alleged by the plaintiff was foreseeable
to the defendant. The ultimate test of the existence of
the duty to use care is found in the foreseeability that
harm may result if it is not exercised. . . . By that is
not meant that one charged with negligence must be
found actually to have foreseen the probability of harm
or that the particular injury [that] resulted was foresee-
able . . . . [T]he test for the existence of a legal duty
entails (1) a determination of whether an ordinary per-
son in the defendant’s position, knowing what the
defendant knew or should have known, would antici-
pate that harm of the general nature of that suffered
was likely to result, and (2) a determination, on the basis
of a public policy analysis, of whether the defendant’s
responsibility for its negligent conduct should extend
to the particular consequences or particular plaintiff in
the case.’’ (Citations omitted; internal quotation marks
omitted.) Ruiz v. Victory Properties, LLC, 315 Conn.
320, 328–29, 107 A.3d 381 (2015).
   As the trial court observed, it is undisputed that the
plaintiffs’ economic losses were a foreseeable result
of the defendants’ claimed negligence. This does not,
however, ‘‘mandate a determination that a legal duty
exists. Many harms are quite literally foreseeable, yet
for pragmatic reasons, no recovery is allowed. . . . A
further inquiry must be made, for we recognize that
duty is not sacrosanct in itself . . . but is only an
expression of the sum total of those considerations of
policy [that] lead the law to say that the plaintiff is
entitled to protection. . . . The final step in the duty
inquiry, then, is to make a determination of the funda-
mental policy of the law, as to whether the defendant’s
responsibility should extend to such results. . . . [I]n
considering whether public policy suggests the imposi-
tion of a duty, we . . . consider the following four fac-
tors: (1) the normal expectations of the participants
in the activity under review; (2) the public policy
of encouraging participation in the activity, while
weighing the safety of the participants; (3) the avoid-
ance of increased litigation; and (4) the decisions of
other jurisdictions. . . . [This] totality of the circum-
stances rule . . . is most consistent with the public
policy goals of our legal system, as well as the general
tenor of our [tort] jurisprudence.’’ (Citations omitted;
internal quotation marks omitted.) Id., 336–37; see also,
e.g., Jarmie v. Troncale, supra, 306 Conn. 603–22
(extensive application of four factor test); Jaworski v.
Kiernan, supra, 241 Conn. 408 (first articulating four
factor test).
   Beginning with the first factor, namely, the ‘‘normal
expectations of the participants in the activity under
review’’; Ruiz v. Victory Properties, LLC, supra, 315
Conn. 337; we find instructive Connecticut’s existing
body of common law and statutory law relating to this
issue. See, e.g., id., 337–38 (considering existing com-
mon-law principles and statutory requirements in
determining whether apartment building landlord owed
duty to keep yard clear of debris that could be thrown
by children); Greenwald v. Van Handel, 311 Conn. 370,
376–77, 88 A.3d 467 (2014) (noting this court’s recogni-
tion in equity and contractual contexts of certain ‘‘com-
mon-law maxims’’ before considering whether to
extend them to professional negligence claim against
therapist arising from plaintiff’s arrest for possession
of child pornography); Jarmie v. Troncale, supra, 306
Conn. 603–605 (reviewing Connecticut medical mal-
practice case law and statutes governing health-care
providers in determining whether physician owed plain-
tiff, who was injured in automobile accident with physi-
cian’s patient, common-law duty to inform patient of
driving risks associated with her medical condition).
   The seminal Connecticut case in the area of pure
economic loss is Connecticut Mutual Life Ins. Co. v.
New York & New Haven Railroad Co., supra, 25 Conn.
277–78, wherein this court held that a life insurance
company could not recover life insurance benefits that
it had paid by bringing a direct action against a railroad
company whose negligence had caused the death of its
insured.9 The court observed that the ‘‘single question
is, whether a plaintiff can successfully claim a legal
injury to himself from another, because the latter has
injured a third person in such a manner that the plain-
tiffs’ contract liabilities are thereby affected. An indi-
vidual slanders a merchant and ruins his business;
is the [wrongdoer] liable to all the persons, who, in
consequence of their relations by contract to the bank-
rupt, can be clearly shown to have been damnified by
the bankruptcy? Can a fire insurance company, who
have been subjected to loss by the burning of a building,
resort to the responsible author of the injury, who had
no design of affecting their interest, in their own name
and right? Such are the complications of human
affairs, so endless and far-reaching the mutual prom-
ises of man to man, in business and in matters of
money and property, that rarely is a death produced
by human agency, which does not affect the pecuniary
interest of those to whom the deceased was bound by
contract. To open the door of legal redress to wrongs
received through the mere voluntary and factitious rela-
tion of a contractor with the immediate subject of the
injury, would be to encourage collusion and extravagant
contracts between men, by which the death of either
through the involuntary default of others, might be
made a source of splendid profits to the other, and
would also invite a system of litigation more por-
tentous than our jurisprudence has yet known.’’10
(Emphasis added.) Id., 274–75. The court ultimately
held that, ‘‘in the absence of any privity of contract
between the plaintiffs and [the] defendants, and of any
direct obligation of the latter to the former growing out
of the contract or relation between the insured and the
defendants, the loss of the plaintiffs, although due to
the acts of the railroad company, being brought home
to the insurers only through their artificial relation of
contractors with the party who was the immediate sub-
ject of the wrong done by the railroad company, was
a remote and indirect consequence of the misconduct
of the defendants, and not actionable.’’11 (Emphasis
added.) Id., 276–77. Connecticut Mutual Life Ins. Co.
has come to embody the proposition that, under Con-
necticut law, ‘‘where one is injured by the wrongful act
of another, and others are indirectly and consequen-
tially injured, but not by reason of any natural or legal
relation, the injuries of the latter are deemed too remote
to constitute a cause of action.’’12 Gregory v. Brooks,
35 Conn. 437, 446 (1868); see also id., 447 (discussing
exception for fraudulent and malicious acts intended
to injure plaintiff).
   A much more recent decision from this court
rejecting claims of pure economic loss is RK Construc-
tors, Inc. v. Fusco Corp., supra, 231 Conn. 382, which
considered ‘‘whether an employer may maintain a [com-
mon-law] negligence action against a third party tortfea-
sor to recover for economic loss in the form of increased
workers’ compensation premiums and lost dividends
arising out of the tortfeasor’s negligence.’’ This court
concluded that a general contractor did not owe a duty
of care to the plaintiff, a construction company. Id.,
383. In so concluding, the court followed numerous
sister state decisions and the Superior Court decision
in Steele v. J & S Metals, Inc., 32 Conn. Supp. 17, 335
A.2d 629 (1974), and observed that beyond the foresee-
ability of the harm suffered by the plaintiff, the court
‘‘must proceed to make the further policy determination
of whether [the general contractor’s] responsibility for
its negligent conduct should extend to these particular
consequences and this particular plaintiff. It is irrele-
vant to this determination whether the plaintiff’s dam-
ages flowed from the accident itself or from the
resulting injuries to its employee. We fail to see the
distinction. What is relevant, rather, is the measure of
attenuation between [the general contractor’s] conduct,
on the one hand, and the consequences to and the iden-
tity of the plaintiff, on the other hand. [Steele] con-
cluded that when a defendant injures a plaintiff’s
employee, the nexus between that act and the plaintiff
and its lost profits is simply too tenuous to impose
liability for such collateral consequences. The factors
in the present case are nearly identical. The [general
contractor] is a third party who caused physical injury,
not to the plaintiff itself, but to the plaintiff’s employee.
Moreover, the alleged damages to the plaintiff that
resulted from the physical injury to its employee are
purely economic in nature. In the absence of a control-
ling statute or overriding public policy consideration,
we conclude that the economic harm to the plaintiff in
the form of increased premiums and lost dividends is
simply too remote to be chargeable to the [general
contractor] third party tortfeasor . . . .’’ (Emphasis
added; footnote omitted.) RK Constructors, Inc. v.
Fusco Corp., supra, 387–88.
   With respect to the parties’ expectations, we also find
instructive DeVillegas v. Quality Roofing, Inc., supra,
10 Conn. L. Rptr. 487, a decision relied upon by the
trial court in the present case. In DeVillegas, a correc-
tion officer sought to recover lost overtime pay and
other purely economic damages incurred when a roof-
ing contractor’s negligence caused a fire that damaged
the facility where he worked. In striking the officer’s
claim against the contractors, the Superior Court
reviewed numerous decisions of other jurisdictions and
cited, inter alia, Connecticut Mutual Life Ins. Co. v.
New York & New Haven Railroad Co., supra, 25 Conn.
276–77, for the proposition that the ‘‘long established
common law rule in this state is that in the absence
of privity of contract between the plaintiff and [the]
defendant, or of an injury to the plaintiff’s person or
property, a plaintiff may not recover in negligence for
a purely economic loss.’’ DeVillegas v. Quality Roofing,
Inc., supra, 489. Accordingly, with no allegation to that
effect, the Superior Court struck the correction officer’s
negligence complaint against the roofing contractor.13
Id.
   Beyond the case law, we also note the existence of
a statutory remedy for persons such as the plaintiffs
who become unemployed through no fault of their own,
namely, unemployment insurance benefits pursuant to
General Statutes § 31-222 et seq. The ready availability
of unemployment insurance benefits to mitigate the
harm caused by unemployment resulting from events
such as the power plant explosion significantly informs
the ordinary expectations of the parties, particularly
given the at-will nature of employment in Connecticut.
See Jarmie v. Troncale, supra, 306 Conn. 604–605 (not-
ing ordinary expectation of persons injured in automo-
bile accident to recover from their own health or motor
vehicle insurance policies when recovery unavailable
from other driver). Accordingly, we conclude that the
reasonable expectations of the participants, as
informed by existing Connecticut law, favor the defen-
dants in the present case.
   Because they are analytically related, we consider
together the second and third factors, namely, ‘‘the pub-
lic policy of encouraging participation in the activity,
while weighing the safety of the participants,’’ and ‘‘the
avoidance of increased litigation . . . .’’ (Internal quo-
tation marks omitted.) Ruiz v. Victory Properties, LLC,
supra, 315 Conn. 337. ‘‘It is easy to fathom how affirma-
tively imposing a duty on the defendants in the present
case could encourage similarly situated future plaintiffs
to litigate on the same grounds; this is true anytime
a court establishes a potential ground for recovery.’’
(Emphasis omitted.) Monk v. Temple George Associ-
ates, LLC, 273 Conn. 108, 120, 869 A.2d 179 (2005). Thus,
we observe that expanding the defendants’ liability in
this industrial accident context to include the purely
economic damages suffered by other workers on site
appears likely to increase the pool of potential claim-
ants greatly. At the same time, the recognition of such
a duty fails to provide a corresponding increase in
safety,14 given that companies like the defendants are
subject to extensive state and federal regulation, and
already may be held civilly liable to a wide variety
of parties who may suffer personal injury or property
damage as a result of their negligence in the industrial
or construction context. See Lodge v. Arett Sales Corp.,
246 Conn. 563, 581–82, 717 A.2d 215 (1998) (alarm com-
pany owed no duty to firefighters injured when fire
truck crashed because of brake failure en route to false
alarm, given that, inter alia ‘‘[a]larm companies already
have adequate incentives to avoid negligent conduct
that causes false alarms in that they may be held liable
for the reasonably foreseeable consequences of their
negligent conduct’’); see also, e.g., Ruiz v. Victory Prop-
erties, LLC, supra, 340 (‘‘rather than unnecessarily and
unwisely increasing litigation, imposing a duty in this
case will likely prompt landlords to act more responsi-
bly toward their tenants in the interest of preventing
foreseeable harm caused by unsafe conditions in areas
where tenants are known to recreate or otherwise con-
gregate’’); Monk v. Temple George Associates, LLC,
supra, 119–20 (attributing duty of care to parking facility
owner with respect to patron injured by criminal act
would ‘‘protect customers by encouraging businesses
to take reasonable care to decrease the likelihood of
crime occurring on their premises’’ noting that ‘‘[i]f, in
fact, imposing a duty of care has that result,’’ litigation
was ‘‘unlikely to increase’’ and ‘‘may even decrease’’).
   The probability that an increase in litigation will not
be offset by an increase in safety gives us particular
pause with respect to recognizing a duty on large con-
struction sites like that of the power plant, where the
relationship between the affected workers and the tort-
feasors may be quite attenuated. See Jarmie v. Tron-
cale, supra, 306 Conn. 614 (‘‘[t]he proposed duty also
would result in increased litigation because it would
open the door to an entirely new category of claims
against health care providers, not only in the present
context, but in the context of other treatment decisions
that might indirectly cause injury to third parties,
thereby greatly expanding the liability of health care
providers and creating an additional burden on the
courts’’). Further, the nature of the damages at issue
presents difficulties in proof that would vary by individ-
ual employees’ employment circumstances, meaning
that recognizing a duty in the context of this case also
evokes ‘‘fears of flooding the courts with spurious and
fraudulent claims; problems of proof of the damage
suffered; exposing [potential defendants] to an endless
number of claims; and economic burdens on industry.’’
(Internal quotation marks omitted.) Perodeau v. Hart-
ford, 259 Conn. 729, 758, 792 A.2d 752 (2002). Accord-
ingly, we conclude that the second and third factors
favor the defendants.
   Finally, turning to the decisions of other jurisdictions,
the cases revealed by the parties’ briefs and our inde-
pendent research indicate that federal and state courts
have rejected nearly all claims like those brought by
the plaintiffs in the present case, seeking wages lost as
a result of a third party’s negligence, in the absence of
privity of contract, personal injury, or property damage.
These courts have applied the common-law economic
loss doctrine15 articulated by, for example, Robins Dry
Dock & Repair Co. v. Flint, 275 U.S. 303, 48 S. Ct. 134,
72 L. Ed. 290 (1927),16 to bar such claims. See Lanier
v. Norfolk Southern Corp., 256 Fed. Appx. 629, 633 (4th
Cir. 2007) (applying South Carolina law to preclude
employees’ claims for lost wages when they were laid
off after their employer’s plant was damaged by chlorine
gas leak resulting from train derailment); Boat Dianne
Lynn, Inc. v. C & N Fishing Corp., 729 F. Supp. 1400,
1401 (D. Me. 1989) (claims of commercial fishing crew
members who ‘‘seek recovery for earnings lost during
the period in which their vessel was undergoing repair
as a result of [a] collision with [another vessel]’’);
Aguilar v. RP MRP Washington Harbour, LLC, 98 A.3d
979, 985–86 (D.C. 2014) (numerous retail and service
employees’ claims for lost wages when their employers’
businesses closed as result of mall operator’s failure to
deploy flood wall system); Willis v. Georgia Northern
Railway Co., 169 Ga. App. 743, 744, 314 S.E.2d 919
(1984) (employees’ claims for lost wages when their
employer’s plant closed after being struck by runaway
train cars); In re Chicago Flood Litigation, 176 Ill. 2d
179, 198–201, 680 N.E.2d 265 (1997) (claims for eco-
nomic damages of lost wages, lost revenues, sales, and
profits arising from business closures caused by flood-
ing of underground freight tunnel system); Local Joint
Executive Board of Las Vegas, Culinary Workers
Union, Local No. 226 v. Stern, 98 Nev. 409, 410–11, 651
P.2d 637 (1982) (per curiam) (hotel employees’ claims
for lost wages arising from hotel fire caused by negligent
design and construction); Stevenson v. East Ohio Gas
Co., 73 N.E.2d 200, 201–204 (Ohio App. 1946) (employ-
ee’s claims for lost wages when gas explosion caused
by defendant kept him from attending work for eight
days); Aikens v. Baltimore & Ohio Railroad Co., 348
Pa. Super. 17, 21–22, 501 A.2d 277 (1985) (employees’
claims for lost wages when their employer’s plant was
damaged after train derailment); United Textile Work-
ers of America, AFL-CIO v. Lear Siegler Seating Corp.,
825 S.W.2d 83, 83–86 (Tenn. App. 1990) (employees’
claims for lost wages caused by temporary closure of
industrial park following propane leak), appeal denied
(Tenn. 1992); Rodriquez v. Carson, 519 S.W.2d 214,
216–17 (Tex. Civ. App.) (truck driver’s negligence claim
for lost wages against defendants who negligently
destroyed truck owned by his employer), writ refused
(Tex. 1975).
   Courts that reject claims similar to those in the pres-
ent case under the economic loss doctrine reason that
the ‘‘primary purpose of the rule is to shield a defendant
from unlimited liability for all of the economic conse-
quences of a negligent act, particularly in a commercial
or professional setting, and thus to keep the risk of
liability reasonably calculable.’’17 Local Joint Executive
Board of Las Vegas, Culinary Workers Union, Local
No. 226 v. Stern, supra, 98 Nev. 411. They posit that
the ‘‘foreseeability of economic loss, even when modi-
fied by other factors, is a standard that sweeps too
broadly in a professional or commercial context, por-
tending liability that is socially harmful in its potential
scope and uncertainty.’’ Id.; see also, e.g., In re Chicago
Flood Litigation, supra, 176 Ill. 2d 198 (observing that
‘‘the economic consequences of any single accident are
virtually limitless’’ and that ‘‘[i]f [the] defendants were
held liable for every economic effect of their negligence,
they would face virtually uninsurable risks far out of
proportion to their culpability, and far greater than is
necessary to encourage potential tort defendants to
exercise care in their endeavors’’ [internal quotation
marks omitted]). Thus, we conclude that the decisions
of the federal courts and our sister states favor the
defendants in this case.18
   ‘‘While it may seem that there should be a remedy
for every wrong, this is an ideal limited perforce by
the realities of this world. Every injury has ramifying
consequences, like the ripplings of the waters, without
end. The problem for the law is to limit the legal conse-
quences of wrongs to a controllable degree.’’ (Internal
quotation marks omitted.) RK Constructors, Inc. v.
Fusco Corp., supra, 231 Conn. 386. ‘‘In every case in
which a defendant’s negligent conduct may be remotely
related to a plaintiff’s harm, the courts must draw a
line, beyond which the law will not impose legal liabil-
ity.’’ Lodge v. Arett Sales Corp., supra, 246 Conn. 578.
Thus, having reviewed the numerous public policy fac-
tors as set forth in Jaworski v. Kiernan, supra, 241
Conn. 404, we conclude that the defendants, whose
alleged negligence caused the explosion at the power
plant, did not owe a duty of care to the plaintiffs, who
were employees that sustained only economic losses
as a result of the explosion. The decisions of the vast
majority of other jurisdictions precluding recovery in
similar situations are consistent with the duty analysis
employed in this court’s prior cases, notably, Connecti-
cut Mutual Life Ins. Co. v. New York & New Haven
Railroad Co., supra, 25 Conn. 265, and RK Construc-
tors, Inc. v. Fusco Corp., supra, 387–88, particularly
given the ‘‘measure of attenuation’’; id., 387; between
the defendants’ alleged negligence and the economic
injury suffered by the plaintiffs. Further, recognizing a
duty of care in this factual context appears likely to
result in a significant increase in litigation, without a
corresponding increase in the safe operation of indus-
trial sites such as the power plant. The trial court, there-
fore, properly granted the defendants’ motions to strike.
      The judgments are affirmed.
      In this opinion the other justices concurred.
  1
     There are six plaintiffs in the first action: Barrington Kelly, Robert Law-
rence, Dean Novak, Carlton Pruitt, Daniel Rogers, and Malissa Valentin. The
claims made by Lawrence and Kelly have been withdrawn and are not at
issue in the present appeal. Consequently, the appeal pertaining to the first
action, Docket No. SC 19330, concerns only the claims made by the four
remaining plaintiffs.
   Following several amendments to the original complaint, there are forty-
one plaintiffs in the second action: Samuel Adamo, Thomas Alferi, John
Apes, Judith Baldwin, Carolyn Beamer, Joshua Beamer, Michael Blood,
Christopher Capozzi, Brian Chapman, Robert Colicchio, Ross Cowan, John
P. Crawford IV, David Davis, Edouard Edouard, Thomas Fusco, Peter Gallo,
Carl Garbe, Joseph Janowski, Kenneth Lacus, Ronald Linquist, Michael Marr,
Joseph Marselle, Shawn Maurer, Kirk Menzano, Thomas Menzano, Gregory
Messier, Michael Mulcahey, Steven Navikonis, Paul Osborne, Abraham
Pabon, Stephen Peterson, Brent Petroka, Peter Porter, Brian Regan, Richard
Ritson, Cosmo Seaberg, Thomas Seifert, Walter Seifert, David Smart, Benja-
min Wells, and Raymond Williams. The claims made by Brent Petroka con-
cerned property damage and are not at issue in the present appeal.
Consequently, the appeal pertaining to the second action, Docket No. SC
19331, concerns only the claims made by the forty remaining plaintiffs.
   For the sake of simplicity, we refer to the action at issue in Docket No.
SC 19330 as the Lawrence action, and to the action at issue in Docket No.
SC 19331 as the Beamer action. All references to the plaintiffs hereinafter,
unless otherwise noted, include the four remaining plaintiffs in the Lawrence
action and the forty remaining plaintiffs in the Beamer action.
   2
     We note that, in addition to O & G Industries, Inc., the following compa-
nies were named as defendants in both the Lawrence action and the Beamer
action: Kleen Energy Systems, LLC, Bluewater Energy Solutions, Inc., Power
Plant Management Services, LLC, Siemens Energy, Inc., Worley Parsons
Group, Inc., Algonquin Gas Transmission, LLC, Spectra Energy Operating
Company, LLC, Spectra Energy Transmission, LLC, and Spectra Energy Cor-
poration.
   Although Algonquin Gas Transmission, LLC, Spectra Energy Operating
Company, LLC, Spectra Energy Transmission, LLC, and Spectra Energy
Corporation, were named as defendants, they are not parties to the present
appeal. Consequently, we refer to O & G Industries, Inc., Kleen Energy
Systems, LLC, Bluewater Energy Solutions, Inc., Power Plant Management
Services, LLC, Siemens Energy, Inc., and Worley Parsons Group, Inc., collec-
tively, as the defendants.
   3
     The plaintiffs appealed separately from the judgments of the trial court
to the Appellate Court, which, sua sponte, consolidated the appeals for oral
argument and decision pursuant to Practice Book § 61-7. Subsequently, we
transferred the consolidated appeal to this court pursuant to General Stat-
utes § 51-199 (c) and Practice Book § 65-1.
   4
     The relevant counts are counts one through forty of the operative com-
plaint in the Beamer action, and counts five, seven, nine, and eleven of the
operative complaint in the Lawrence action.
   5
     Unless otherwise noted, all references to the trial court hereinafter are
to Judge Bright.
   6
     In counts six, eight, ten, and twelve of the operative complaint in the
Lawrence action, and count forty-three of the operative complaint in the
Beamer action, the plaintiffs alleged that the defendants had engaged in
ultrahazardous activity, rendering them strictly liable for the plaintiffs’
losses. The trial court granted the defendants’ motions to strike these counts.
Those decisions are not, however, at issue in this appeal.
   7
     The defendants also contend that the plaintiffs’ appellate claims are
unreviewable because their brief ‘‘does not address the trial court’s public
policy determination’’ and improperly focuses on the economic loss doctrine
in a way that is inconsistent with how the trial court actually decided the
case. We disagree with the defendants’ contention that the plaintiffs’ brief
is so substantively deficient as to constitute abandonment by inadequate
briefing. See, e.g., Connecticut Light & Power Co. v. Gilmore, 289 Conn.
88, 124–26, 956 A.2d 1145 (2008).
   8
     The defendants also argue that, independent of a duty analysis, this court
should adopt the economic loss doctrine as a ‘‘categorical bar’’ to a plaintiffs’
recovery of ‘‘economic loss, in the form of lost wages, in tort absent damage
to person or property.’’ The defendants contend that adoption of this
approach is ‘‘in line with Connecticut common law,’’ citing in particular
Connecticut Mutual Life Ins. Co. v. New York & New Haven Railroad Co.,
supra, 25 Conn. 265. As the defendants recognize, given our conclusion with
respect to the public policy prong of the duty analysis, we need not consider
their claim that we should adopt the economic loss doctrine as a categorical
bar to claims of economic loss in negligence cases without property damage
or physical injury. Indeed, we agree with the trial court’s observation that
the ‘‘[economic loss] doctrine, as employed in tort cases to preclude a
plaintiff’s claim, is merely another way of saying that the defendant[s] owed
no duty to the plaintiff because the claimed loss was a remote and indirect
consequence of the misconduct of the defendants.’’ (Internal quotation
marks omitted.) Thus, we need not consider the per se bar advocated by
the defendants for all negligence cases presenting purely economic loss.
For additional discussion of the economic loss doctrine, see footnotes 15
through 18 of this opinion.
   9
     This court also observed that the case raised the question of ‘‘whether
under the common law system, a party is liable, civiliter, for the destruction
of human life, whatever the nature of the consequences may be, or however
clearly such a wrong may involve pecuniary damage.’’ Connecticut Mutual
Life Ins. Co. v. New York & New Haven Railroad Co., supra, 25 Conn. 271.
This court concluded that it had ‘‘no inclination to abrogate the [common-
law] doctrine, that the death of a human being, whatever may be its conse-
quences in a pecuniary or in any other aspect, is not an actionable injury.’’
Id., 273–74; but see, e.g., Ecker v. West Hartford, 205 Conn. 219, 227–31,
530 A.2d 1056 (1987) (discussing common-law doctrine and evolution of
statutory action for wrongful death under General Statutes § 52-555).
   10
      The court also noted that it ‘‘would be unfair to argue, that when two
parties make a contract, they design to provide for an obligation to any
other persons than themselves and those named expressly therein, or to
such as are naturally within the direct scope of the duties and obligations
prescribed by the agreement. On this point it is enough to say, that when
an agreement is entered into, neither party contemplates the requirement
from the other, of a duty towards all the persons to whom he may have a
relation by numberless private contracts, and who may therefore be affected
by the breach of the other’s undertakings.’’ Connecticut Mutual Life Ins.
Co. v. New York & New Haven Railroad Co., supra, 25 Conn. 276.
   11
      The court further posited that any such recovery by an insurer could
not be ‘‘by color of their own legal right,’’ but could be obtained pursuant
to the doctrine of equitable subrogation. Connecticut Mutual Life Ins. Co.
v. New York & New Haven Railroad Co., supra, 25 Conn. 277–78.
   12
      This court has both refined and applied the rule of Connecticut Mutual
Life Ins. Co. in the ensuing one and one-half century. See, e.g., Fidelity &
Casualty Ins. Co. v. Sears, Roebuck & Co., 124 Conn. 227, 234–36, 199 A.
93 (1938) (discussing exception to Connecticut Mutual Life Ins. Co. principle
providing for liability for intent to cause economic harm, such as for inten-
tional interference with contractual relationships); Ganim v. Smith & Wes-
son Corp., 258 Conn. 313, 347–48, 780 A.2d 98 (2001) (This court followed
Connecticut Mutual Life Ins. Co. in concluding that ‘‘if the injuries claimed
by the plaintiff are remote, indirect or derivative with respect to the defen-
dant’s conduct, the plaintiff is not the proper party to assert them and lacks
standing to do so. Where, for example, the harms asserted to have been
suffered directly by a plaintiff are in reality derivative of injuries to a third
party, the injuries are not direct but are indirect, and the plaintiff has no
standing to assert them.’’); Sylvan R. Shemitz Designs, Inc. v. Newark Corp.,
291 Conn. 224, 241–42 n.17, 967 A.2d 1188 (2009) (holding that trial court
improperly relied on Connecticut Mutual Life Ins. Co. in concluding that
lighting fixture manufacturer’s repair and replacement losses caused by use
of defective component manufactured by defendant were nonrecoverable
commercial losses, rather than compensable property damage because ‘‘[b]y
expressly authorizing the defendant in a product liability action to implead
any product seller that the defendant believes may be liable for the plaintiff’s
damages, and by authorizing contribution actions as between commercial
parties to recover payments made pursuant to the [products liability] act,
the legislature itself has drawn the line to include any seller along a product’s
chain of distribution whose actions may have caused the damages recover-
able under the [products liability] act’’).
   13
      The plaintiffs, however, rely upon several decisions in the construction
context permitting the recovery of purely economic losses in the absence
of contractual privity, personal injury, or property damage, most notably a
decision from the United States District Court for the District of Connecticut,
Ins. Co. of North America v. Manchester, supra, 17 F. Supp. 2d 81, and the
Superior Court decisions, A.M. Rizzo Contractors, Inc. v. J. William Foley,
Inc., supra, 51 Conn. L. Rptr. 542, and Darien Asphalt Paving, Inc. v.
Newtown, Superior Court, judicial district of New Britain, Docket No. CV-
9804878 (December 7, 1998) (23 Conn. L. Rptr 495). In our view, these cases
are either distinguishable or unpersuasive, despite the plaintiffs’ argument
that they fit under these cases as construction professionals bringing eco-
nomic tort claims against other construction professionals. We similarly
disagree with the plaintiffs’ reliance on a Superior Court case that did not
involve construction, Reiner & Reiner, P.C. v. Connecticut Natural Gas
Corp., supra, Superior Court, Docket No. CV-95-0551260-S. We address each
of these cases in turn.
   Ins. Co. of North America arose from a contractor’s claim that the architec-
tural and design firm that was responsible for coordinating a major construc-
tion project had done so negligently, causing the contractor to incur
economic damages while performing its own duties on that project. The
federal District Court reviewed numerous Superior Court decisions, includ-
ing Reiner & Reiner, P.C., and DeVillegas to conclude that Connecticut law
on this point was ‘‘mixed.’’ (Internal quotation marks omitted.) Ins. Co. of
North America v. Manchester, supra, 17 F. Supp. 2d 83. Ultimately, the
District Court concluded that the ‘‘plaintiff, as a contractor, has successfully
stated a cause of action under Connecticut law for purely economic losses
against [the] defendant, a design professional, despite the absence of con-
tractual privity between the parties [or] personal injury or property damage
to [the] plaintiff.’’ Id., 84. In particular, the District Court relied on this
court’s decision in Coburn v. Lenox Homes, Inc., 173 Conn. 567, 569, 378 A.2d
599 (1977), which had held ‘‘for the first time that a subsequent purchaser of
a home could recover in negligence against the contractor for the faulty
installation of a septic system in the absence of privity,’’ because ‘‘a defec-
tively constructed home was likely to result in damage to the owner, and
that there was no reason why the builder/vendor should not be liable for
the effects of his negligence if they were foreseeable.’’ (Emphasis omitted;
internal quotation marks omitted.) Ins. Co. of North America v. Manchester,
supra, 84. The District Court observed that Coburn ‘‘clearly suggests that
the distinction between property damage or personal injury, on one hand,
and economic loss, on the other, would not be material to its holding’’
because it ‘‘is clear that a defectively constructed house is likely to result
in damage to the owner . . . .’’ (Internal quotation marks omitted.) Id. The
court further determined that ‘‘the language of the Coburn case suggests
that any reasonably foreseeable damage suffered by the owner, including
[nonproperty] or [nonpersonal] damages such as, for example, the costs of
habiting elsewhere while the defect in the home was repaired, would be
recoverable by the plaintiff/owner.’’ Id. The District Court then distinguished
Connecticut Mutual Life Ins. Co. v. New York & New Haven Railroad Co.,
supra, 25 Conn. 265, considering the payment of life insurance benefits in
that case to be an injury so indirect as to not be foreseeable, in contrast to
professional negligence cases wherein attorneys and accountants were held
liable to nonprivies who had suffered only economic loss. Ins. Co. of North
America v. Manchester, supra, 84–85; see id., 86 (surveying authority from
other jurisdictions holding that ‘‘the absence of privity is no bar to recovery
of economic losses by construction professionals against one another, when
reliance by the plaintiff is reasonably foreseeable’’); accord A.M. Rizzo
Contractors, Inc. v. J. William Foley, Inc., supra, 51 Conn. L. Rptr. 542–545
(despite lack of contractual privity, power company owed duty of care to
subcontractor when power company provided general contractor defective
plans and direction for cable project, thus causing subcontractor to suffer
economic damages in performing its contract with general contractor); Dar-
ien Asphalt Paving, Inc. v. Newtown, supra, 23 Conn. L. Rptr. 495–97 (eco-
nomic loss doctrine did not bar claim that construction manager of school
renovation project negligently failed to ensure that paving contractor was
paid by town for its services).
    In our view, Ins. Co. of North America and A.M. Rizzo Contractors, Inc.,
are distinguishable and not persuasive in the present case. First, in those
cases, the contractors alleged that the tortfeasor’s negligent planning directly
caused them to suffer economic losses in connection with their performance
of their own contracts on the same projects. By contrast, in the present
case, the plaintiffs, who are employees dependent on the contractors for
their wages, are at least one step further removed from the negligence of
the defendants and, therefore, in a more attenuated and remote position.
Second, on a more basic level, Ins. Co. of North America considered only
the foreseeability aspect of the duty analysis, and did not—beyond its survey
of sister state cases—conduct the more extensive public policy analysis
embraced by, inter alia, Jaworski v. Kiernan, supra, 241 Conn. 404. This
diminishes the persuasive value of those cases in the present appeal, which
focuses primarily on the public policy prong of the duty analysis.
    We similarly disagree with the plaintiffs’ reliance on Reiner & Reiner,
P.C. In that case, the court denied the gas company’s motion to strike a
law firm’s claims against it, alleging that its negligence caused a gas leak
that required a temporary closure of the law firm’s nearby offices, causing
economic damages such as wages paid to employees for time not worked,
overhead, and lost business. Reiner & Reiner, P.C. v. Connecticut Natural
Gas Corp., supra, Superior Court, Docket No. CV-95-0551260-S. Specifically,
the court rejected the gas company’s reliance on RK Constructors, Inc. v.
Fusco Corp., supra, 231 Conn. 381, and DeVillegas v. Quality Roofing, Inc.,
supra, 10 Conn. L. Rptr. 487, and concluded that, ‘‘[c]onstruing the facts in the
complaint most favorably to the plaintiffs, the court finds that the plaintiffs’
economic losses are not too remote to be chargeable to the defendant.’’
Reiner & Reiner, P.C. v. Connecticut Natural Gas Corp., supra. In our
view, Reiner & Reiner, P.C., is unpersuasive because it focuses solely on
foreseeability, and does not contemplate the public policy analysis required
by our duty case law and directly at issue in the present appeal. See also
footnote 17 of this opinion.
    14
       We acknowledge, however, that neither the defendants nor the trial
court contend that recognizing such a duty would by itself have a deleterious
effect on the safe operation of such power plants. See, e.g., Squeo v. Norwalk
Hospital Assn., 316 Conn. 558, 574–75, 113 A.3d 932 (2015) (considering
arguments that permitting bystander emotional distress claims arising from
alleged medical malpractice would, inter alia, ‘‘compel health care providers
to curtail visitation rights in order to reduce the chance that there will be
a witness to any particular instance of medical malpractice,’’ and ‘‘interfere
with the provider-patient relationship’’); Jarmie v. Troncale, supra, 306
Conn. 609 (explaining that ‘‘extending a health care provider’s duty to third
persons would affect the decisions of treating physicians’’ and interfere with
physician-patient relationships).
    15
       By way of background, we note that the economic loss doctrine is a
multifaceted set of principles that influence three major areas concerning
recovery of purely economic losses, namely: (1) ‘‘whether purely economic
losses caused by a defective product are recoverable under tort law’’; (2)
‘‘whether a tort claim for economic damages is viable when there is some
other contract between the parties (e.g., a service contract or a contract
relating to [nondefective] goods or real estate) that allocates or could have
allocated the risks of economic loss’’; and (3) ‘‘all of the rest of tort law.’’
V. Johnson, ‘‘The Boundary-Line Function of the Economic Loss Rule,’’ 66
Wash. & Lee L. Rev. 523, 526–27 (2009); see also, e.g., D. Dobbs, ‘‘An Introduc-
tion to Non-Statutory Economic Loss Claims,’’ 48 Ariz. L. Rev. 713, 733 (2006)
(‘‘It seems impossible to formulate a single economic loss rule. Instead, the
problem of recovery for pure economic loss that is unaccompanied by
physical harm to person or property occurs in a number of contexts that
may invoke differing concerns of policy.’’). As the plaintiffs note in their
discussion of Flagg Energy Development Corp. v. General Motors Corp.,
244 Conn. 126, 709 A.2d 1075 (1998), overruled in part by Ulbrich v. Groth,
310 Conn. 375, 408–409, 78 A.3d 76 (2013), we previously have considered
that aspect of the ‘‘economic loss doctrine [that] bars negligence claims for
commercial losses arising out of the defective performance of contracts.’’
(Emphasis omitted; internal quotation marks omitted.) Ulbrich v. Groth,
supra, 399; compare id., 405 (economic loss doctrine bars plaintiffs’ negli-
gence and negligent misrepresentation claims because ‘‘both the tort claims
and the warranty claim [under article 9 of Connecticut Uniform Commercial
Code] are premised on the same alleged conduct with respect to the same
personal property and rely on the same evidence’’), with id., 412 (‘‘the
economic loss doctrine does not bar [Connecticut Unfair Trade Practices
Act] claims arising from a breach of contract, including a breach of a contract
for the sale of goods covered by the [Connecticut Uniform Commercial
Code], when the plaintiff has alleged that the breach was accompanied by
intentional, reckless, unethical or unscrupulous conduct’’).
   The present case, however, implicates the third economic loss field,
namely, general tort claims that implicate only economic harm. Although
we need not reach the defendants’ argument that we should adopt the
economic loss doctrine as a categorical bar to claims of economic loss in
the absence of physical injury, property damage, or breach of contract; see
footnote 8 of this opinion; the cases on point applying the economic loss
doctrine in this factual context nevertheless serve as persuasive authority
in our analysis of the other jurisdictions factor under Jaworski v. Kiernan,
supra, 241 Conn. 404.
   16
      In Robins Dry Dock & Repair Co. v. Flint, supra, 275 U.S. 309–10, an
admiralty case, the United States Supreme Court held that the plaintiffs,
who had chartered a ship, could not bring a tort action against a shipyard
for economic damages occasioned by delays resulting from damages to the
ship’s propeller sustained while it was in dry dock pursuant to a contract
between the shipyard and the ship’s owner. Noting that the plaintiffs had
no basis for recovery in contract; see id., 307–308; the court held that the
‘‘damage was material to [the plaintiffs] only as it caused the delay in making
the repairs, and that delay would be a wrong to no one except for the
[shipyard’s] contract with the owners. The injury to the propeller was no
wrong to the respondents but only to those to whom it belonged. But suppose
that the respondent’s loss flowed directly from that source. Their loss arose
only through their contract with the owners—and while intentionally to
bring about a breach of contract may give rise to a cause of action . . . no
authority need be cited to show that, as a general rule, at least, a tort to
the person or property of one man does not make the tortfeasor liable to
another merely because the injured person was under a contract with that
other, unknown to the doer of the wrong. . . . The law does not spread
its protection so far.’’ (Citations omitted.) Id., 308–309.
   A majority of other jurisdictions has adopted, in a variety of factual
contexts, this aspect of the economic loss doctrine, as explained in Robins
Dry Dock & Repair Co. v. Flint, supra, 275 U.S. 308–309. See, e.g., Aguilar
v. RP MRP Washington Harbour, LLC, 98 A.3d 979, 985–86 (D.C. 2014);
FMR Corp. v. Boston Edison Co., 415 Mass. 393, 394–95, 613 N.E.2d 902
(1993); Aikens v. Debow, 208 W. Va. 486, 493, 541 S.E.2d 576 (2000). It
also has been adopted by the American Law Institute. See 4 Restatement
(Second), Torts § 766C, pp. 23–24 (1979); id., comment (a), p. 24; see also
Restatement (Third), Torts: Liability for Economic Harm § 55 and reporter’s
note (a) (Tentative Draft No. 2, 2014) (considering retention of principle);
footnotes 15 and 18 of this opinion.
   17
      We note that numerous courts applying these principles in the analogous
context of claims brought by businesses that have suffered purely economic
losses as a result of a defendant’s negligence have reached a conclusion
inconsistent with Reiner & Reiner, P.C. v. Connecticut Natural Gas Corp.,
supra, Superior Court, Docket No. CV-95-0551260-S, upon which the plaintiffs
rely in this appeal. See, e.g., FMR Corp. v. Boston Edison Co., 415 Mass.
393, 394–95, 613 N.E.2d 902 (1993) (affirming award of summary judgment
in favor of defendants on claims for lost income and increased costs of
operation from negligently caused blackout); 532 Madison Avenue Gourmet
Foods, Inc. v. Finlandia Center, Inc., 96 N.Y.2d 280, 290–92, 750 N.E.2d
1097, 727 N.Y.S.2d 49 (2001) (trial court properly dismissed claims for eco-
nomic losses arising from multiweek business closures resulting from build-
ing collapse caused by defendants’ negligence); Aikens v. Debow, 208 W.
Va. 486, 499–500, 541 S.E.2d 576 (2000) (defendants owed no duty to motel
owner, precluding compensation for purely economic damages caused when
their truck damaged nearby highway bridge, requiring extended road closure
that decreased motel’s revenues); see also footnote 13 of this opinion.
    18
       A minority of jurisdictions reject the application of the economic loss
doctrine embodied in these cases; the ‘‘New Jersey Supreme Court’s
approach to this concept is recognized as the leading authority for the
minority view and represents a departure from a substantial collection of
American and British cases.’’ Aikens v. Debow, 208 W. Va. 486, 497, 541
S.E.2d 576 (2000). In People Express Airlines, Inc. v. Consolidated Rail
Corp., 100 N.J. 246, 248–49, 495 A.2d 107 (1985), the New Jersey Supreme
Court permitted a commercial airline to seek only economic damages
resulting from the interruption of its business caused by an airport evacua-
tion required when a railroad’s claimed negligence caused a chemical leak
from a tank car in a yard adjacent to the airport. After discussing the
evolution of the economic loss doctrine embodied by Robins Dry Dock &
Repair Co. v. Flint, supra, 275 U.S. 303, the New Jersey Supreme Court
noted that the concerns for the ‘‘alleged potential for infinite liability, or
liability out of all proportion to the defendant’s fault,’’ is not ‘‘confined
to negligently-caused economic injury.’’ People Express Airlines, Inc. v.
Consolidated Rail Corp., supra, 253. The court observed that the ‘‘common
threads’’ of the numerous exceptions to the economic loss rule; id., 256–58;
led to the conclusion that ‘‘a defendant who has breached his duty of care
to avoid the risk of economic injury to particularly foreseeable plaintiffs
may be held liable for actual economic losses that are proximately caused
by its breach of duty. In this context, those economic losses are recoverable
as damages when they are the natural and probable consequence of a
defendant’s negligence in the sense that they are reasonably to be anticipated
in view of [the] defendant’s capacity to have foreseen that the particular
plaintiff or identifiable class of plaintiffs . . . is demonstrably within the
risk created by [the] defendant’s negligence.’’ (Citation omitted; emphasis
added.) Id., 267. Applying this ‘‘particular foreseeability’’ standard, the court
held that the railroad owed a duty of care to the airline that operated nearby
because of ‘‘the obvious nature of the [airline’s] operations and particular
foreseeability of economic losses resulting from an accident and evacuation;
the defendants’ actual or constructive knowledge of the volatile properties
of [the train’s contents]; and the existence of an emergency response plan
prepared by some of the defendants . . . which apparently called for the
nearby area to be evacuated to avoid the risk of harm in case of an explosion.’’
Id., 267–68; see also id., 263–64 (noting, in dicta, that railroad would have
no duty with respect to economic injury suffered by members of general
public traveling nearby, or business invitees on airline’s premises because,
although ‘‘they are a foreseeable class of plaintiffs,’’ ‘‘their presence within
the area would be fortuitous, and the particular type of economic injury
that could be suffered by such persons would be hopelessly unpredictable
and not realistically foreseeable’’); id., 268 (cautioning that trial court’s
‘‘examination’’ of proof of damages ‘‘must be exacting’’). The courts adopting
the majority approach set forth previously in this opinion expressly reject
the approach adopted by the New Jersey Supreme Court, criticizing it as
‘‘lack[ing] . . . a coherent limiting principle.’’ Aguilar v. RP MRP Washing-
ton Harbour, LLC, supra, 98 A.3d 984; see also United Textile Workers of
America, AFL-CIO v. Lear Siegler Seating Corp., supra, 825 S.W.2d 86
(describing People Express Airlines, Inc., as ‘‘contradictory and incon-
sistent’’).
    Beyond New Jersey, other states whose cases are considered consistent
with the minority position in permitting the recovery of purely economic
damages in certain circumstances are Alaska, California, Montana, and West
Virginia. See Mattingly v. Sheldon Jackson College, 743 P.2d 356, 360–62
(Alaska 1987) (following People Express Airlines, Inc., and holding that
drain cleaning company could bring action for economic damages, such as
lost business income and expenses, incurred when trench dug by defendants
collapsed on its employees); J’Aire Corp. v. Gregory, 24 Cal. 3d 799, 804–806,
598 P.2d 60, 157 Cal. Rptr. 407 (1979) (articulating ‘‘special relationship’’
exception with focus on, inter alia, foreseeability, connection between defen-
dant’s conduct and injury suffered by plaintiff, ‘‘moral blame attached to
the defendant’s conduct,’’ and ‘‘policy of preventing future harm,’’ and con-
cluding that contractor owed restaurant duty of care and could be held
liable for economic damages caused by extended closure of restaurant
resulting from contractor’s negligence during performance of contract with
restaurant’s landlord); Hawthorne v. Kober Construction Co., 196 Mont.
519, 523–24, 640 P.2d 467 (1982) (steel supplier, who had contract with
general contractor, owed duty of care to subcontractor who suffered eco-
nomic losses due to steel supplier’s negligence in delivering steel under
contract); Aikens v. Debow, supra, 208 W. Va. 499 (The court adopted a
rule permitting recovery of ‘‘purely economic loss from an interruption in
commerce caused by another’s negligence’’ when there is ‘‘some other spe-
cial relationship between the alleged tortfeasor and the individual who
sustains purely economic damages sufficient to compel the conclusion that
the tortfeasor had a duty to the particular plaintiff and that the injury
complained of was clearly foreseeable to the tortfeasor. The existence of
a special relationship will be determined largely by the extent to which the
particular plaintiff is affected differently from society in general. It may be
evident from the defendant’s knowledge or specific reason to know of the
potential consequences of the wrongdoing, the persons likely to be injured,
and the damages likely to be suffered.’’).
   Interestingly, with respect to the present appeal, the California Supreme
Court, in articulating the special relationship exception in J’Aire Corp.,
expressly ‘‘disapproved’’ in dicta of an appellate court decision in Adams
v. Southern Pacific Transportation Co., 50 Cal. App. 3d 37, 123 Cal. Rptr.
216 (1975), which had barred employees from suing a railroad ‘‘whose cargo
of bombs exploded, destroying the factory where they worked.’’ J’Aire Corp.
v. Gregory, supra, 24 Cal. 3d 807 and n.4.